Citation Nr: 0606129	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether an October 1988 rating decision was clearly and 
unmistakably erroneous in failing to assign a 100 percent 
rating for the veteran's service-connected psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  The October 1988 RO rating decision in question assigned 
a temporary total (i.e., 100 percent) disability rating for 
the veteran's service-connected bipolar disorder under the 
provisions of 38 C.F.R. § 4.29 based on hospital treatment he 
recently had received for this condition; and upon 
termination of the temporary total rating, his prior 30-
percent rating was reinstated effective September 1, 1988.  
He was notified of that decision and did not appeal it.

2.  That October 1988 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record; it was not 
egregious or fatally flawed.


CONCLUSION OF LAW

The October 1988 rating decision in question was not clearly 
and unmistakably erroneous in failing to assign a 100 percent 
rating for the veteran's service-connected psychiatric 
disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.105 (2005), and 4.16 and Code 9206 (1988).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error (CUE) in prior 
decisions - regardless of whether the RO or Board issued the 
decision in question.  See Parker v. Principi, 15 Vet. App. 
407 (2002) (for CUE claims involving prior RO decisions) and 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(for CUE claims involving prior Board decisions).  See, too, 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Therefore, the 
Board need not discuss whether there has been compliance with 
the duty to notify and assist provisions of the VCAA.  

Analysis

The record shows that a rating decision in June 1966 
established service connection for paranoid-type 
schizophrenic reaction and assigned a 30 percent rating 
retroactively effective from December 30, 1965, the day 
following the veteran's separation from military service.  On 
six subsequent occasions during the next several years, the 
RO assigned temporary total (meaning 100 percent) disability 
ratings under the provisions of § 4.29 ("paragraph 29") 
based on various hospitalizations for treatment of the 
service-connected psychiatric disability.  Although a 50 
percent rating was assigned following a period of 
hospitalization in 1966, that rating later was reduced back 
to 30 percent in 1967.  And other than that one instance of 
the 50-percent rating, after each temporary total evaluation 
the rating for the service-connected psychiatric disability 
returned to 30 percent.  In addition, the records show that, 
beginning in 1972, the diagnosis of the disability was 
changed - first to undifferentiated-type schizophrenia, then 
to circular-type manic depressive illness, and ultimately to 
bipolar disorder.



In July 1988, the RO received notice from a VA Medical Center 
(VAMC) that the veteran had been hospitalized in June 1988 
for treatment of bipolar disorder.  A rating decision in July 
1988 initially established his entitlement to another 
temporary total rating.  Shortly thereafter, still in July 
1988, the veteran wrote the RO requesting - "[P]lease 
reopen my service connected compensation psychosis," noting 
that he had just been released from the hospital.  In August 
1988, the VAMC notified the RO that he again had been 
hospitalized for treatment of his bipolar disorder.  And 
following receipt of the summaries of those two 
VA hospitalizations, the RO issued the additional rating 
decision in question in October 1988 assigning the temporary 
total rating retroactively effective as of June 15, 1988 (the 
date of the first hospital admission), with resumption of the 
prior 30 percent rating effective September 1, 1988.  The 
issue considered by the RO in that rating decision was, 
"[E]valuation of service-connected bipolar disorder and 
competency and entitlement to paragraph 29 benefits."  The 
veteran was notified of that decision in October 1988 and did 
not file a notice of disagreement (NOD) in response, within 
one year of the mailing of that notice, to initiate a timely 
appeal.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision that constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"[CUE] is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  In order to find CUE it must be 
determined:  (1) that either the facts known at the time were 
not before the adjudicator or the law then in effect was 
incorrectly applied; (2) that an error occurred based on the 
record and the law that existed at the time the decision 
in question was made; and (3) that, had the error not been 
made, the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, even VA's breach of the duty to assist cannot form 
the basis for a CUE claim.  Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [RO] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id., at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

One allegation of error posed by the veteran's representative 
is that the October 1988 rating decision in question was 
erroneous in failing to assign a 100 percent schedular rating 
for the veteran's psychiatric disability.  The representative 
noted, in February 2006, that, under Diagnostic Code 9411, 
as in effect in 1988, a 100 percent rating was warranted if 
the veteran was demonstrably unable to obtain or retain 
employment.  The representative's argument in this regard, 
however, is inapt.  The veteran's psychiatric disability, 
then diagnosed as bipolar disorder, was rated under Code 9206 
since it is a psychosis.  Whereas Code 9411, in comparison, 
concerned rating post-traumatic stress disorder (PTSD) - a 
neurosis.  The rating criteria for psychotic disorders, 
including Code 9206, did not contain an explicit provision 
specifically relating to unemployability as one of the 
measures for the maximum 100-percent rating.  Thus, because 
the October 1988 rating decision used the correct rating 
criteria, based on the specifically diagnosed psychiatric 
disability, the decision was properly predicated on the law 
that existed at the time the decision was made.  So the RO's 
failure to assign a 100 percent schedular rating for the 
veteran's psychiatric disability on this alleged basis did 
not constitute CUE.

The veteran's and his representative's primary argument in 
this case is that the summaries of the VA hospitalizations 
beginning in June 1988 should have been considered as an 
informal claim for a total disability rating based on 
individual unemployability (TDIU).  See 38 C.F.R. §§ 3.155, 
3.340, 3.341, 4.15, 4.16 (1988).  The record shows the 
October 1988 rating decision did not specifically consider 
this issue.  The veteran asserts that the RO's failure to do 
so and its failure to grant such a rating based on the 
evidence then of record constituted CUE.

The regulations provide that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (1988).  

In addition, once a formal claim for compensation has been 
allowed, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157 (1988).  

A TDIU is in the nature of an increased rating.  See 
38 C.F.R. § 4.16 (1988).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1988).  

A total rating also may be provided - on an extra-schedular 
basis, where the evidence demonstrates such an exceptional or 
unusual disability picture concerning the veteran's service-
connected disabilities with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b), 
4.16(b) (1988).  

The summary of the VA hospitalization for approximately three 
weeks beginning in June 1988 indicates the veteran was 
initially hospitalized on an emergency and voluntary basis 
for treatment of his service-connected psychiatric 
disability.  His hospital course was reportedly stormy, with 
irritable and aggressive behavior necessitating observation 
room care.  He appeared to respond to medications.  
His condition on discharge was noted as, "[h]ypomania are 
debated;" his prognosis was listed as good.  Concerning his 
employability, this prospect was described as, "[v]eteran is 
[service-connected] disabled."  He was given a clinic 
appointment, but was again hospitalized before that 
appointment.  

The summary of a VA hospitalization in July and August 1988 
contains remarkably similar statements by the examiner.  
Although the admission was initially apparently voluntary, 
the summary indicates that court commitment was obtained.  
The veteran's condition was stabilized and he was discharged 
after approximately six weeks.  It was noted that, although 
his hypomanic features were in remission 


at the time of his discharge, his prognosis was guarded in 
light of treatment failure on the previous admission.  Again, 
following "[e]mployability," the examiner wrote, 
"[v]eteran is disabled."  Both hospital summaries stated he 
was considered to be competent.  

The veteran's representative has argued that these two 1988 
hospital summaries indicate the veteran was unemployable, 
thereby raising an informal claim.  The representative also 
points out that VA must review such a claim in a 
liberal manner to identify and adjudicate all reasonably 
raised issues, citing EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  To the extent the representative's argument relies 
on EF, however, it is misplaced.  Bear in mind that decision 
was not issued until 1991, so some three years after the 
fact, in turn meaning the principle propounded in that 
decision is not applicable retroactively to 1988 and, so, 
is irrelevant to the Board's current analysis of the 
available evidence in 1988.  See Damrel v. Brown, 6 Vet. App. 
242 (1994).  But aside from this, the Board also notes that 
these hospital summaries do not explicitly state the veteran 
was unemployable (i.e., incapable of obtaining and 
maintaining substantially gainful employment).  The 
representative's argument rests on the interpretation of the 
term "disabled," as used in those summaries.

A service-connected disability is rated on the degree of 
impairment in earning capacity resulting from the disability.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The law states that 
VA's Rating Schedule should "provide ten grades of 
disability."  It is clear that the law envisions that a 
veteran may be disabled, without being totally disabled.  A 
reasonable interpretation of the term "disabled," as used 
in the hospital summaries, therefore, is that the veteran's 
psychiatric disability imposed some degree of impairment on 
his earning capacity or employability - indeed even perhaps 
a substantial impairment.  And while one could conceivably 
interpret "disabled" to mean "unemployable due to the 
disability," the Board would point out that a finding of CUE 
requires that any such error be undebatable, an error that, 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ.  In 
other words, since use of the term "disabled" is open to 
interpretation of exactly what was meant by it in this 
specific instance, this itself is not tantamount to CUE.

That is to say, reasonable minds could have differed as to 
the meaning of the term "disabled," as used in the 1988 
hospital summaries.  Accordingly, the RO's purported failure 
to construe this term in the context used as necessarily 
meaning the veteran was "unemployable," and its consequent 
failure to assign a TDIU cannot have constituted CUE.  Fugo 
v. Derwinski, 6 Vet. App. 40, 43 (1993).  The RO's action 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.  The RO's decision 
in this respect was not egregious or fatally flawed.

Therefore, the Board concludes the October 1988 rating 
decision in question was not clearly and unmistakably 
erroneous in failing to construe the 1988 hospital summaries 
as an informal claim for a TDIU and in failing to grant this 
benefit.  

In the absence of demonstrated CUE in the October 1988 rating 
decision, the veteran's appeal must be denied.  


ORDER

The RO's October 1988 rating decision was not clearly and 
unmistakably erroneous in failing to assign a 100 percent 
rating for the veteran's service-connected psychiatric 
disability.  The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


